DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 5-8 of the response filed 1 November 2021, with respect to the rejection of claims 1, 3, 4, 6, 7, 9, 11, and 12 under 35 USC 103 over the teachings of Kim and Prakash have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made as set forth below.

Status of the Claims
Claims 1, 3, 4, 6, 7, 9, and 11-14 are pending.
Claims 13 and 14 remain withdrawn from consideration as directed to a non-elected invention.
Claims 1, 3, 4, 6, 7, 9, 11, and 12 are presented for examination and rejected as set forth below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, depending from Claim 1, specifies that the composition of Claim 1 contains “0.5-5 parts by weight of the hydrogel, 0.1-10 parts by weight of the zwitterionic buffer and 0.00001-1 parts by weight of the probiotic are included based on 100 parts by weight of the hydrogel formulation.”  However, Claim 1 specifies that the composition consists of a hydrogel, probiotics and zwitterionic buffer as an active ingredient.  The amounts of each of the hydrogel, zwitterionic buffer, and prebiotic recited in Claim 6 fall far short of reciting 100% of the composition.  As applicants have pointed out, the compositions as presently claimed “consist of” the elements recited.  As the amounts of each of the hydrogel, zwitterionic buffer, and probiotics fail to completely describe a composition per the requirements of Claim 1, the metes and bounds of the composition encompassed by Claim 6 cannot accurately be determined, and as such cannot be further on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 7, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Harel (U.S. PGPub. 2012/0135017).
Markush-type listing of alternatives which include each of Lactobacillus, Streptococcus, Lactococcus, Enterococcus, Pediococcus, Leconostock, and Bifidobacterium species.   Claim 4 specifies that the probiotics are to be encapsulated in the hydrogel, with Claim 9 indicating that the composition is to be freeze-dried.  Claims 6 and 7 place limitations on the amounts, overall or relative, of components to be included in the compositions.  Claim 8 indicates that carboxymethylcellulose is to be included in the composition.  Claims 11 and 12 specify that the compositions of Claim 1 are to be included in either pharmaceuticals or foodstuffs, respectively.
Harel describes embedding live or dead microorganisms or bioactive materials in a protective dry formulation matrix containing a “formulation stabilizer agent” and a “protective agent,” more specifically as a hydrogel formulation, which the examiner considers sufficient to address the “encapsulated” language of Claim 4.  (Abs., [0066]).  As it relates to the instant claims, it is important to note that nothing of Harel requires the inclusion of anything more than a bioactive agent, a stabilizing agent, and a protective agent in the compositions described, addressing the “consisting of” language present in the newly amended claims.  Harel indicates that these compositions are formed by dissolving the selected components in solution, which is See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Bioactive ingredients according to Harel as incorporable in the hydrogels described include each of the Bifidobacterium, Streptococcus, Enterococcus, Lactococcus, Pediococcus, Leuconostoc, Weissella, and Lactobacillus probiotics recited in Claim 3.  [0022].  These compositions are designed to be administered to animals including humans, as powders or incorporated into food products, addressing the “pharmaceutical” and “food” limitations of Claims 11 and 12.  [0024].
While Harel does not describe a single embodiment combining the probiotics recited with the combination of alginate and carboxymethyl cellulose or any of the buffers recited, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Here, Harel specifies that a composition to protect bioactive components can be obtained by combining nothing more than a bioactive agent including many of the probiotics recited by Claim 3, with stabilizers including each of the alginate and carboxymethylcellulose of Claim 1, and protective agents, among which are included each of the glycine and betaine of Claim 1, to embed the microorganism within, then freeze-drying the composition.  It would have been prima facie obvious to select the claimed freeze-dried combination of probiotic embedded in a combination of alginate, carboxymethylcellulose, and either betaine or glycine from within the teachings of Harel because Harel describes each of the claimed probiotic, alginate, carboxymethylcellulose, and either betaine or glycine as bioactive agents, stabilizers, and protective agents suitable for providing encapsulated probiotic formulations.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613